CAPPY, Justice,
dissenting.
As I believe that the majority has misconstrued both the plain meaning of the statute in question and the high value that the Public *627School Code places on seniority, I respectfully dissent.
The relevant portion of 24 P.S. § 11-1125.1(d)(2) states that certain demoted and suspended professional employees “shall be reinstated on the basis of their seniority within the school entity. No new appointment shall be made while there is such a suspended or demoted professional employe available who is properly certificated to fill such vacancy.”
To me, the meaning of the statute is clear: where there is a vacant position, demoted and suspended professional employees are to be given that position on the basis of seniority so long as they hold the certification necessary to perform the duties of that position. Where no certification is required, then § ll-1125.1(d)(2) requires that the most senior suspended or demoted professional employee should be placed in the vacant position.
The majority, on the other hand, states that § ll-1125.1(d)(2) does not control this matter. The majority reasons that if the legislature had intended this statute to apply even where the vacant position does not require certification, then the language that such a vacancy must be filled by an available “suspended or demoted professional employe ... who is properly certificated to fill such a vacancy” would be superfluous. Majority op. at 625.
I find this language to be far from superfluous. Without the language “who is properly certificated to fill such a vacancy,” § ll-1125.1(d)(2) would mandate that the most senior suspended or demoted professional employee would be allowed to fill any vacancy. Such a mandate would compel the placement of a school secretary or dental hygienist, who are “professional employes” pursuant to 24 P.S. § 11-1101, in a vacant teaching position merely because that secretary or hygienist was the most senior professional employee. To me it is obvious that the legislature in formulating this statute intended to accord favorable status based upon seniority, but did not intend to so hallow this preference for seniority that it would adversely impact the quality of education that the children of this Commonwealth receive. I thus find the majority’s position on this point to be unpersuasive.
I am also compelled to respond to the majority’s contention that “[e]ven where certificated teaching provisions have been involved, we have recognized that seniority may give way to other educational interests.” Majority op. at 626.1 In support of this point, the majority quotes this court’s statement that
in undertaking a realignment prompted by declining enrollment, school districts have no choice but to to [sic] replace less senior employees with more senior ones who carry proper certification. Where circumstances admit of more than one possible realignment, however, the district may consider the impact of each on the educational program to determine which is most sound, so long as within the chosen plan “more senior employees are provided with the opportunity to fill positions for which they are certificated and which are being filled by less senior employees.”
Dallap v. Sharon City School District, 524 Pa. 260, 264, 571 A.2d 368, 370 (1990).
I believe that Dallap fails to support the majority’s point. In my opinion, the passage on which the majority relies says nothing more than where there are two or more equally senior employees, then other factors may be employed to make the determination as to which of the employees is to receive the position.
Furthermore, I find that not only does Dallap fail to support the majority’s position, it actually establishes the contrary point. Throughout Dallap we clearly adhered to the legislature’s dictate that seniority was the primary concern. At one point, we even stated that “[i]t is simply incorrect to say that [we] recognized that a school board’s assessment of educational practicality could override the legislative requirement that teachers be retained on the basis of seniori*628ty.” Dallap, 524 Pa. at 265-66, 571 A.2d at 370. I thus believe that Dallap reaffirmed the principle that the legislature accorded seniority paramount importance in § 1125.1.
For the foregoing reasons, I respectfully dissent.
NIGRO, J., joins this Dissenting Opinion.

. Although I believe that this conclusion is not necessary to the resolution of this case and is clearly dicta, I still find it necessary to respond to this point as it could easily confuse the practicing Bar and the lower tribunals,